Title: From Thomas Jefferson to Bernard Peyton, 6 November 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 6. 22.
Not doubting that the 235. Barrels of flour sent off in a good tide 10. days ago are now in hand, I am obliged to make some calls on you for current purposes. I have therefore drawn on you this day in favor of Wolfe & Raphael for 220. D. I have also recieved notice from mr Henry A. S. Dearborne, Collector of Boston, that he has forwarded to you my wines & stores lately arrived there from Marseilles, on which he has paid for me for freight, duties and other charges D73.C93 which, being a debt of honor, I must pray you to remit him immediately. I am indebted also to F. A. Mayo for binding  21. vols for me I have mislaid the account he sent me, but I have authorised him to call on you for it’s amount whatever it is I shall have occasion to call on you for little more until Christmas when mr T. E. R’s payment will enable me to pay up what I may then be in your debt. affectionate salutations.Th: Jefferson